OPINION ON MOTION FOR REHEARING
Mclnnis, in his motion for rehearing, contends that our judgment rendered and filed on May 31, 1979, is in direct conflict with the holding in Reeves v. State ex rel. Mason, 267 S.W.2d 666 (Tex.Sup.1924), and with the holding in State ex rel. Russell v. Kerry Knorpp, 575 S.W.2d 401 (Tex.Civ.App.—Amarillo 1979), in which the Supreme Court refused writ of error, n. r. e., on June 6, 1979. We do not agree. Both cases are distinguishable from the case at bar.
The “Laughlin Doctrine,” which, in effect, modified the holding in Reeves, was announced by the Supreme Court 30 years after Reeves was decided. There is no legal or logical reason to restrict the application of that doctrine solely to the removal of district judges. In Knorpp, the issue of public knowledge and forgiveness was submitted to the jury and was decided adversely to the State. In the instant case, the appeal was from a judgment dismissing the cause with prejudice, and not from a judgment rendered pursuant to a jury verdict.
For the reasons stated in our original opinion, we remain convinced that the alleged acts of solicitation of murder and conspiracy to commit murder, if proved, would disqualify Mclnnis from holding the office of district attorney, even though such acts were committed during the prior term. The State is entitled to a trial on the merits of its lawsuit.
The motion for rehearing is OVERRULED.